          Case 1:21-cr-00185-EGS Document 5 Filed 05/13/21 Page 1 of 13




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                       :
                                               :
               v.                              :       Case No. 1:21-cr-185-3 (RMM) (EGS)
                                               :
CHRISTOPHER MOLINA-GARCIA,                     :       UNDER SEAL
                                               :
                                               :
                       Defendant.              :

          GOVERNMENT’S MEMORANDUM IN SUPPORT OF DETENTION

       The United States of America, by and through its attorney, the United States Attorney for

the District of Columbia, respectfully submits this memorandum in support of its oral motion that

the defendant be detained pending trial pursuant to 18 U.S.C. § § 3142 (f)(1)(A). The government

respectfully requests that the following points and authorities, as well as any other facts, arguments

and authorities presented at the detention hearing, be considered in the Court’s determination

regarding pre-trial detention.

                                        Procedural History

       On March 4, 2021, the defendant was indicted on one count of violent crime in aid of

racketeering (assault with a dangerous weapon) pursuant to 18 U.S.C. § 1959(a)(3) and one count

of unlawful possession, brandishing and discharge of a firearm during and in relation to a crime of

violence under 18 U.S.C. § 924(c)(1)(A)(iii). On May 8, 2021, the defendant was detained by local

law enforcement in Loudon County, Virginia, in connection with a burglary in progress. While

detained, the defendant was arrested on the warrant issued by this Court following indictment. The

defendant was transferred to this jurisdiction on May 11 for his initial appearance, at which the

government made an oral motion for the Court to hold him without bond pending trial to ensure

the safety of the community and his appearance at trial.



                                                   1
           Case 1:21-cr-00185-EGS Document 5 Filed 05/13/21 Page 2 of 13




         Pursuant to 18 U.S.C. § 3142(e)(3)(B), there exists a rebuttable presumption that no

conditions or combinations of conditions can effectively ensure the defendant’s appearance in this

case and otherwise protect the community.

         The government submits that the defendant is a danger to the community, as well as a flight

risk. The government must establish by clear and convincing evidence that a defendant is a danger

to the community. United States v. Peralta, 849 F.2d 625, 626 (D.C. Cir. 1988). The government

must establish by preponderance of the evidence that a defendant poses a risk of flight. United

States v. Vortis, 785 F.2d 327, 328-29 (D.C. Cir. 1986). In an indicted case at a detention hearing,

the government may proffer evidence. United States v. Smith, 79 F.3d 1208, 1209-10 (D.C. Cir.

1996).

         There are four factors under Section 3142(g) that the Court should consider and weigh in

determining whether to detain the defendant pending trial: (1) the nature and circumstances of the

offense charged; (2) the weight of the evidence against the defendant; (3) his history and

characteristics; and (4) the nature and seriousness of the danger to any person or the community

that would be posed by his release. See 18 U.S.C. ' 3142(g). In consideration of these factors,

along with the applicable rebuttable presumption, the government respectfully submits that there

is no condition, or combination of conditions, that would assure the safety of the community or

the defendant’s appearance at future proceedings.

                                       Factual Background

   1. The 18th Street Gang

         The government alleges that the defendant is a member of “18th Street,” a violent

international street gang engaged in a variety of criminal activities including, among other things,

acts involving assault, robbery, kidnapping, murder, and firearms trafficking in the District of



                                                  2
          Case 1:21-cr-00185-EGS Document 5 Filed 05/13/21 Page 3 of 13




Columbia and elsewhere. The 18th Street gang is currently active in urban and suburban areas of

the United States. 18th Street members are required to commit acts of violence to further the

interests of the gang. These violent acts are often directed against rival gang members, 18th Street

members who have violated gang rules or have otherwise disrespected the gang, and persons who

are suspected of cooperating with law enforcement. Additionally, 18th Street members are also

known to sell and transport narcotics, weapons, and other contraband to generate money to support

the gang and its criminal activities. Some of the proceeds of this criminal activity are wired to

members of the gang’s leadership in other countries. 18th Street members are known to control

geographical areas and use violence to maintain their control.

       Members of 18th Street are organized into “cliques,” or smaller groups operating within

specific cities or regions that all operate under the umbrella rules of 18th Street. 18th Street is

highly organized and well structured. It follows initiation rituals, uses specific gang signs, colors

and symbols, and requires adherence to and enforcement of specific rules of conduct and payment

of dues that are used, in part, to support the gang and its members. 18th Street cliques often work

cooperatively to engage in criminal activity and to assist one another in avoiding detection by law

enforcement.

       18th Street members and associates use certain terms to describe the organizational

structure of and certain positions within the gang, including but not limited to the following: A

“Homeboy” is a full member who has been “jumped in” to the gang after he has proven his loyalty

and worth to Homeboys. Being “jumped in” to the gang usually involves a physical beating at the

hands of other Homeboys that lasts for 18 seconds. A “Civil,” or a helper, serves as a “lookout”

that alerts Homeboys to the presence of law enforcement officers or rival gangs in the

neighborhood, makes deliveries of narcotics, serves as a driver for Homeboys, delivers messages,



                                                 3
         Case 1:21-cr-00185-EGS Document 5 Filed 05/13/21 Page 4 of 13




and offers other assistance to the gang. Homeboys receive approval from 18th Street’s senior

leadership to “jump in” a Civil and promote him to a Homeboy as a result of work the Civil

performed to benefit the gang, including, among other things, distributing narcotics, participating

in gang-related violence, or through other means whereby the Civil is deemed to have proven his

worth to the gang. A “Palabrero” is a senior Homeboy and leader who commands a clique and can

order gang members to commit acts of violence, including murder, kidnapping, assault, and

robbery. Tiny Locos Surenos, also known as “TLS,” is an 18th Street clique operating in

Washington, D.C.

       The defendant has been indicted on one count of violent acts in aid of racketeering for an

assault with a dangerous weapon that occurred on the platform of a Metro station as described

further below. The defendant has also been charged with one count of aiding and abetting the use

of a firearm during a crime of violence. The government’s evidence at trial will prove that 18th

Street is an enterprise engaged in racketeering activity, and that the defendant is a member of the

TLS clique of the 18th Street gang who committed the enumerated crime of assault with a

dangerous weapon in order to increase or maintain his position within the enterprise.


   2. September 17, 2019 – Assault with a Dangerous Weapon

       On September 17, 2019, at approximately 3:31 p.m., officers of the Metropolitan Police

Department were dispatched to the Georgia Ave-Petworth Metro station, located at 3750 Georgia

Avenue NW, Washington, D.C., for the report of gunshots heard within the station. Metro

surveillance cameras captured an altercation between two groups of young men. The surveillance

footage shows the first group quickly walk in a menacing manner toward the second group of

males, who are accompanied by one female, as the second group is seated on the Metro platform.




                                                4
            Case 1:21-cr-00185-EGS Document 5 Filed 05/13/21 Page 5 of 13




One of the members of the first group was later identified as 18th Street member Defendant

Christopher Molina-Garcia, wearing a black t-shirt with a white adidas logo. See Figure A below.




                                                        Figure A

         The two other individuals in this group have also been identified as 18th Street gang

members. Two members of the second group were later identified by law enforcement as MS-13 1

gang members. As the 18th Street group ascends on the MS-13 group, Defendant Molina-Garcia

and two of the other members in his group begin to run as they grow closer to the MS-13 group.

One of the identified 18th Street gang members pulls out a meat cleaver from his backpack, and

Defendant Molina-Garcia pulls a large knife out of his waistband. The MS-13 group is still seated

as these weapons are brandished, but then the MS-13 members stand up and brandish knives of

their own. Defendant Molina-Garcia and the 18th Street group have a brief stand-off with the MS-

13 group before they begin to back up, still brandishing their weapons. See Figure B below.




1
  MS-13 is the chief rival of the 18th Street gang, similar in its trans-national structure, its degree of organization and
the manner in which it operates.

                                                             5
         Case 1:21-cr-00185-EGS Document 5 Filed 05/13/21 Page 6 of 13




                                            Figure B

       As the 18th Street group begins to walk backwards, away from the MS-13 group, a co-

defendant from the 18th Street group pulls out a handgun from his backpack and points it at the

MS-13 group, as the other co-defendants can both be seen continuing to brandish their knives. The

defendant is pictured at the far right of the still shot from the surveillance footage, holding his

weapon. See Figure C below.




                                                6
          Case 1:21-cr-00185-EGS Document 5 Filed 05/13/21 Page 7 of 13




                                             Figure C

         The gun wielding co-defendant fires two shots from his firearm in the direction of the

MS-13 group. The 18th Street group then runs off of the metro platform. Members of the 18th Street

group appear to hand off backpacks believed to contain some of their weapons to other associates

as they leave the Metro station. At the time the gunshots were fired, the unidentified female

standing with the MS-13 group was in the direction of the gunfire, and a Metro train with numerous

passengers was pulling into the station. Law enforcement recovered an expended projectile from

the Metro platform in a location consistent with the direction of the gunfire.




                                                 7
             Case 1:21-cr-00185-EGS Document 5 Filed 05/13/21 Page 8 of 13




      3. September 27, 2019 Stop and Weapon Arrest

           On September 27, 2019, members of the Metropolitan Police Department (“MPD”)

received a radio broadcast for an armed robbery that occurred in the area of 4300 Arkansas Avenue

NW, Washington, D.C. A lookout was broadcast for a Hispanic male wearing a blue shirt who

was reportedly with a group of other Hispanic males and females. Officers canvassed and stopped

four subjects in front of 3833 14th Street NW 2. One of the individuals stopped was identified as

Defendant Molina-Garcia. Defendant Molina-Garcia gave consent for officers to search his

backpack, and inside of his backpack a large knife was discovered.                      All four subjects were

identified and no arrests were made.

      4. October 30, 2019 Stop and Gun Arrest

           On October 30, 2019, law enforcmeent received a tip that members of the 18th Street gang

were congregating in a laundry room located at 614 Longfellow Street NW, Washington, D.C.,

which was a location known to MPD officers as a common meeting location utilized by the gang.

The tip included information that the 18th Street gang members were planning to commit violence

against an opposing gang. MPD officers arrived at the location and stopped six individuals who

did not reside at the location. One of the individuals was identified as Defendant Molina-Garcia.

Another one of the individuals was discovered to have a satchel containing a fully functional, black

Taurus .38 special revolver loaded with five rounds of ammunition. A firearms examination was

later conducted between the recovered Taurus .38 special revolver and the projectile recovered

from the Metro platform on September 17, 2019. The examination revealed that based on

sufficient agreement of individual characteristics, the recovered projectile was identified as having

been fired from the recovered black Taurus .38 special revolver. Distinctive Halloween masks



2
    3833 14th Street NW is approximately .5 miles from the Georgia Ave-Petworth Metro station.

                                                          8
          Case 1:21-cr-00185-EGS Document 5 Filed 05/13/21 Page 9 of 13




were also recovered from some of the stopped individuals in the laundry room on October 30,

2019.

        Law enforcement later discovered publicly available YouTube videos that appear to

reference one of the 18th Street gang cliques in Washington, D.C. One of these YouTube videos

was posted on January 28, 2020, and has the name “Roosevelt 3 lokotes- 18st sureños crazy.” The

posted video contains a black and white photograph with numerous individuals demonstrating

what appear to be gang signs with their hands. See Figure D below.




                                                 Figure D



3
  Theodore Roosevelt High School is a local high school in Washington, D.C. that has been identified by law
enforcement as being a high school attended by both 18th Street and MS-13 gang members in the past, including
Defendant Molina-Garcia.

                                                     9
         Case 1:21-cr-00185-EGS Document 5 Filed 05/13/21 Page 10 of 13




Based upon the clothing of the individuals in the video, the specific Halloween masks worn by the

individuals, and other characteristics of the location of the photograph, the photograph appears to

have been taken on October 30, 2019 at 614 Longfellow Street, Northwest, prior to MPD’s arrival.

                                             Argument

   1. The Nature and Circumstances of the Offenses Charged

   The nature and circumstances of the offense charged weigh heavily in favor of detention. The

defendant, working with multiple co-defendants, perpetrated a violent assault using knives and a

firearm in the middle of the afternoon on a public transportation platform. The defendants

brandished their knives and the co-defendant discharged the firearm as a train was pulling into the

station. Participating in such brazen, violent conduct in a public place that is routinely populated

with hundreds of people shows a degree of dangerousness which, on its own, makes the defendant

deserving of pre-trial detention in order to protect the community. The defendant acted with others

to perpetrate violence that could have easily resulted in loss of life, whether of the intended victims

or of innocent bystanders.

       Furthermore, as detailed above, the defendant perpetrated this assault due to his

membership in a violent street gang. The defendant’s membership in an enterprise which is

devoted to violence further elevates his dangerousness. The violence that was perpetrated on the

Metro platform was not happenstance – it is the very conduct that is specifically encouraged and

supported by the gang, and even demanded by its leadership. The defendant’s willing and

voluntary dedication to a street gang whose core tenets are predicated on violent acts leaves no

doubt he cannot rebut the presumption that he must be detained pending trial.

   2. Weight of the Evidence Against the Defendants

       The weight of the evidence in this case is exceptionally strong, beginning with the entire

violent incident being captured on high resolution video. The defendant can clearly be seen
                                                  10
         Case 1:21-cr-00185-EGS Document 5 Filed 05/13/21 Page 11 of 13




brandishing a knife during the assault, and the co-defendants can clearly be seen brandishing their

weapons as well, including a firearm. Ten days after the assault, the defendant was stopped by

police and found to be in possession of a knife. Six weeks after the assault, the defendant was

stopped at a gang meeting in the laundry room of an apartment building, where his fellow gang

members were gathered for a meeting. The same gun that was fired on the Metro platform on

September 17, 2019, was recovered from one of the members. There is overwhelming evidence of

the defendant’s guilt in perpetrating this brazen assault and carrying a dangerous weapon.

   3. History and Characteristics of the Defendant

       The defendant has a troubling record considering his relatively young age. He has a

pending case in D.C. Superior Court for possession of a machete (2020-CMD-2327) stemming

from an arrest on February 20, 2020, and a pending Maryland case for carrying a concealed

dangerous weapon (1E00710781) stemming from an arrest on January 17, 2020. He was also

arrested and charged with unlawful entry on January 3, 2020 (2020-CMD-246). Furthermore, the

defendant was only arrested on this warrant after being detained (although not charged) in

connection with a burglary last week in Loudon County, Virginia. The defendant’s repeated

contacts with law enforcement over the past fifteen months show that the defendant is a danger to

the community and thus his history weighs strongly in favor of pre-trial detention.

   4. The Nature and Seriousness of the Danger to any Person or the Community that
      would be Posed by Release

       The final factor clearly weighs in favor of pre-trial detention as well. The charged offense

speaks to a significant level of danger to the community should the defendant be released. The

discharge of a firearm and the brandishing of weapons on a public train platform shows deep

disregard for the laws governing violent conduct in our society, and underscores the high level of

danger this defendant poses to the public. Furthermore, as stated previously, the defendant’s

                                                11
         Case 1:21-cr-00185-EGS Document 5 Filed 05/13/21 Page 12 of 13




membership in a violent street gang is yet another factor to consider in weighing the seriousness

of the threat he poses to the community.

   5. Flight Risk

        The defendant cannot be trusted to return to court. According to the Superior Court docket,

the defendant is not in compliance with his pre-trial release conditions in both Superior Court

cases. There is also an active bench warrant in Maryland for his failure to appear in his pending

case.

                                            Conclusion

        In consideration of all these factors, the government respectfully submits that the defendant

cannot rebut the presumption that no conditions or combinations of conditions can effectively ensure

the safety of any other person and the community. Detention is also warranted in this case because the

defendant is a flight risk. The United States therefore respectfully requests that the Court hold the

defendant without bond pending trial.


                                                      Respectfully Submitted,

                                                      CHANNING D. PHILLIPS
                                                      ACTING UNITED STATES ATTORNEY
                                                      D.C. Bar No. 415793


                                                 By: /s/ Gilead Light
                                                     Gilead Light
                                                     D.C. Bar Number 980839
                                                     Gilead.light@usdoj.gov
                                                     Jack Korba
                                                     D.C. Bar No. 1010303
                                                     John.Korba@usdoj.gov
                                                     Assistant United States Attorneys
                                                     555 4th Street, N.W.
                                                     Washington, D.C. 20530
                                                     (202) 252-6880 (Light)
                                                     (202) 252-7246 (Korba)


                                                 12
         Case 1:21-cr-00185-EGS Document 5 Filed 05/13/21 Page 13 of 13




                                 CERTIFICATE OF SERVICE

       I hereby certify that on May 13, 2021, I caused a copy of the foregoing motion to be

served on counsel of record via electronic filing.

                                                      By:   /s/ Gilead Light
                                                            GILEAD LIGHT
                                                            Assistant United States Attorney




                                                 13
